United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1574
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Byron Raymond Miller,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 6, 2009
                                 Filed: August 17, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Byron Miller (Miller) appeals the district court’s1 judgment entered upon a jury
verdict finding him guilty of conspiracy to distribute at least 500 grams of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii) and 846.
His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sufficiency of the evidence, and Miller has filed a pro se supplemental
brief asserting seven more challenges. For the reasons that follow, we affirm.



      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       Miller’s November 2007 trial included evidence that law-enforcement officials
in Des Moines, Iowa, were conducting surveillance in April 2006 as part of a narcotics
investigation targeting Giberto Segura, who cooperated after his arrest, as did Manuel
Haros, Segura’s methamphetamine source, and Jesus Guadalupe Silva-Mondragon,
Haros’s methamphetamine source. The testimony of these witnesses, along with
testimony of law-enforcement officials, established that Miller repeatedly picked up
drug-buy money from Segura in Des Moines, then returned to Segura to deliver
methamphetamine that Miller had picked up from Silva-Mondragon in Omaha,
Nebraska. At first, Miller delivered a couple of ounces at a time, but the amounts
increased to a pound or more at a time. Miller admitted these transactions after law-
enforcement officials stopped him for a traffic violation in July 2006. After the jury
found him guilty, the district court sentenced Miller, a career offender under U.S.S.G.
§ 4B1.1, at the bottom of the advisory Guidelines range to 360 months in prison and
5 years of supervised release.

        We conclude that the evidence, viewed in the light most favorable to the
government and with all reasonable inferences made in support of the jury’s verdict,
was sufficient to allow the jury to find Miller guilty as charged. See United States v.
Vinton, 429 F.3d 811, 815 (8th Cir. 2005) (describing the elements of a conspiracy
to distribute methamphetamine); United States v. Urkevich, 408 F.3d 1031, 1036 (8th
Cir. 2005) (standard of review); United States v. Dugan, 238 F.3d 1041, 1044-45 (8th
Cir. 2001) (explaining an appellate court does not reweigh evidence or test the
credibility of witnesses when reviewing the sufficiency of evidence).

      Miller’s pro se arguments also fail. Specifically, (1) federal jurisdiction was not
lacking, (2) Miller waived his right to assert a violation of his right to a speedy
indictment or speedy trial by failing to move for dismissal before trial, (3) Miller was
represented by counsel at all times and did not ask to proceed pro se, (4) there is no
indication any evidence was withheld, (5) the evidence did not need to span every
month alleged in the indictment, and (6) there was no motion to disqualify

                                          -2-
government counsel or showing counsel was disqualified. Miller’s arguments related
to counsel’s performance are not properly before us. See United States v. McAdory,
501 F.3d 868, 872-73 (8th Cir. 2007) (reiterating appellate courts ordinarily defer
ineffective-assistance claims to 28 U.S.C. § 2255 proceedings).

       Finally, we independently reviewed the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), and have found no nonfrivolous issues. We affirm the judgment of the
district court.
                        ______________________________




                                        -3-